PER CURIAM.
While we find no error in the trial court’s order of dismissal, we agree with appellant that the trial court erred in assessing attorney’s fees against him on the authority of section 57.105, Florida Statutes (1991). Even though the appellant may not have been entitled to damages, it is apparent that he was entitled to some relief under Count I, which relief the appellees voluntarily provided after this action was initiated, thereby rendering any further proceedings on that count unnecessary. Further, even assuming that some of appellant’s post-dismissal conduct was questionable, taken as a whole, we do not believe appellant’s action can be classified as frivolous under section 57.105. See Greenberg v. Manor Pines Realty Corp., 414 So.2d 260 (Fla. 4th DCA 1982).
Accordingly, we remand with directions that the award of attorney’s fees be stricken.
ANSTEAD and WARNER, JJ„ and OWEN, WILLIAM C., Jr., Senior Judge, concur.